Citation Nr: 0411480	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher rating for service-connected low back 
disorder, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from September 1969 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The veteran's service representative submitted additional 
evidence directly to the Board in March 2003, accompanied by 
a signed written waiver of the RO's initial consideration of 
this additional evidence pursuant to 38 C.F.R. § 20.1304(c) 
(2001).  Thus, the Board will proceed with appellate review.  


FINDING OF FACT

The veteran's service-connected low back disorder is 
manifested by pain, tenderness, absent right Achilles reflex, 
L4-5 radiculopathy, moderate degenerative disease of the 
lumbar spine at multiple levels, and moderate limitation of 
lumbar spine motion with additional functional loss due to 
pain and fatigue producing severe functional impairment.  


CONCLUSION OF LAW

The schedular criteria for a higher rating of 40 percent for 
service-connected low back disorder have been approximated 
under the old schedule for rating spine disabilities.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R.                 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5293 (2002).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. In this regard, the Board notes that in 
correspondence dated in January 2002, the RO advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  

There was no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim, or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2003); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  Nevertheless, the RO asked the veteran for all 
the information and evidence necessary to substantiate the 
claim.  Specifically, the RO requested from the veteran 
information and evidence that concerned medical treatment he 
received for his low back disorder and the RO offered to 
assist the veteran in obtaining any evidence identified by 
the veteran.  A generalized request for any other evidence 
pertaining to the claim would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

In further regard to VA's duty to notify, the Board notes 
that the RO also provided the veteran with a copy of the May 
2002 rating decision and August 2002 Statement of the Case 
(SOC), which together provided the veteran with notice as to 
the evidence needed to substantiate his claim and the reasons 
for the rating assigned.  The SOC provided the veteran with 
notice of laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51454-51458 (August 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) ["Amendment 
to Part 4"].  Prior to that, the rating criteria for 
evaluating intervertebral disc syndrome were changed, 
effective September 23, 2002.  Amendment to Part 4, Schedule 
for Rating Disabilities, 67 Fed. Reg. 54345-54349 (August 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
The new rating criteria for intervertebral disc syndrome were 
subsumed in the aforementioned amended rating schedule for 
spine disabilities.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.

The RO has not considered the veteran's disability under the 
amended schedule, nor has the veteran been provided with 
notice of the amended schedule.  There is, however, no 
prejudice to the veteran in proceeding with this appeal.  The 
Board finds that the veteran is entitled to a higher rating 
of 40 percent under the old rating criteria for 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  For reasons that will 
be discussed in detail in this decision, the veteran is 
precluded from a rating in excess of 40 percent under the 
amended schedule.  The RO could not have reached a different 
result on the basis of the medical evidence of record.  Thus, 
no useful purpose would be served by remanding this case to 
the RO for consideration of the amended schedule.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Also, no useful purpose 
would be served in delaying a decision on this appeal to 
advise the veteran of new rating criteria that are not even 
applicable to his disability.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  Id. 

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in February 2002, in 
order to ensure that there was sufficient evidence to rate 
the service-connected disability fairly.  The RO also 
obtained VA treatment records pursuant to the veteran's 
instruction.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.

The veteran's service-connected lumbar spine degenerative 
changes with radiculopathy is presently assigned a 20 percent 
rating under the old rating criteria of Diagnostic Code 5293, 
for moderate intervertebral disc syndrome with recurring 
attacks.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  A 
40 percent rating is prescribed for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Id.  A 60 percent rating is prescribed for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  Id.  

The February 2002 VA examination report and VA treatment 
records dated from January 2001 to January 2003 show that the 
veteran complained of daily chronic low back pain that had 
recently worsened to the point that he required use of a cane 
to ambulate.  He also complained of pain that radiated down 
his legs after prolonged walking.  He reportedly was able to 
walk for several blocks before the pain stopped him and 
required him to rest.

The VA examination revealed a slight amount of paraspinal 
lower lumbar muscle tenderness.  The straight leg raises test 
was negative bilaterally.  The veteran had +5/5 strength in 
his quads, hip flexors, hamstrings, extensor hallucis longus, 
and plantar flexors.  He had +2 bilateral quadriceps reflex, 
downgoing toes with no evidence of clonus, and a +2 left 
Achilles reflex, but absent right Achilles reflex.  There was 
no saddle numbness, "urinary bladder rule," or bowel 
incontinence.  The VA examiner referenced the November 2001 
magnetic resonance imaging (MRI) scan that showed diffuse 
degenerative changes in the veteran's entire lumbar spine 
with mild to moderate L4-5 spinal stenosis and likely L5 
neural foraminal narrowing.  The VA examiner concluded that 
the veteran "represent[ed] likely degenerative changes in 
his back from wear-and-tear phenomenon."  The examiner also 
essentially found that it was likely that the veteran's 
current mechanical low back pain, the degenerative changes 
revealed in the November 2001 MRI, and the service-connected 
low back injury, were all causally related.  

VA treatment records dated in March 2001, April 2001, May 
2001, August 2001, September 2001, and April 2002 show that 
examinations of the lumbar spine revealed the following:  
negative straight leg raise tests; no muscle spasms; normal 
deep tendon reflexes; no numbness; good muscle strength; 
intact sensory to pin; no bowel problems; no bladder 
problems; and "limited" range of motion in the back.  The 
VA treatment records also showed that the veteran 
occasionally demonstrated mild tenderness on percussion of 
the lumbar spine.  The veteran also occasionally complained 
of lumbosacral radiculopathy.  The VA treatment records are 
also notable for showing that the veteran routinely used a 
cane to ambulate.  

VA treatment records include a May 2001 electromyogram/nerve 
conduction studies which revealed electrodiagnostic findings 
of L4-5 radiculopathy.  The March 2001 and April 2001 x-rays, 
May 2001, August 2001, and September 2001 computerized 
tomography (CT) scans, and November 2001 and December 2001 
MRI scans, all revealed mild to moderate degenerative disease 
of the lumbar spine at multiple levels, L2-S1.  A December 
2001 record noted a plan to refer the veteran to Neurosurgery 
for possible discectomy of a possible herniated disc at the 
L4-L5 level.  The report on the most recent CT scan conducted 
in November 2002, noted that the veteran complained of 
increased back and lower extremity pain.  In detail, the 
examiner noted that the scan revealed "broad based disc 
bulge with hypertrophic changes in the ligamentum flavum 
[that] appear[ed] to be more pronounced since the previous 
study and cause[d] moderate narrowing of the spinal canal at 
[the L4-L5] level."  There was no evidence of a focal disc 
herniation at this level, but there was moderate narrowing of 
the inferior portion of the neural foramina.  At the L3-L4 
and L5-S1 levels, there was a broad based disc bulge that did 
not cause significant canal narrowing, although a mild 
impression was seen at the anterior portion of the thecal sac 
at L3-L4 level.  The examiner noted impressions of 
spondylitic changes and moderate canal narrowing at L4-L5 
level caused by broad based disc bulge and hypertrophic 
changes at the ligamentum flavum.   A January 2003 record 
shows that the examiner recommended an epidural steroid 
injection into the lumbar spine and if this was not 
effective, then a surgical consultation would be appropriate.  
A February 2003 record shows that the veteran underwent a 
lumbar epidural injection with steroid.  

VA treatment records also note that the veteran complained of 
pain and a burning sensation in his feet that traveled up 
into his lower extremities.  The veteran is diagnosed with 
metatarsalgia.  He underwent a MRI in January 2003, which 
revealed no mass lesions or acute findings in both of his 
feet.  He underwent an electromyogram/nerve conduction 
studies in January 2003, which revealed no electrodiagnostic 
evidence for peripheral polyneuropathy.  Some examiners 
attributed the veteran's foot complaints as most probable 
neuropathy related to excessive alcohol abuse use over a 
number of years.  No examiner medically associated the 
veteran's foot complaints with the neurological 
manifestations of the service-connected low back disorder.  

Based on the foregoing evidence, the Board finds that the 
veteran is entitled to a higher rating of 40 percent under 
the old rating criteria of Diagnostic Code 5293, for severe 
intervertebral disc syndrome.  The medical evidence shows 
that the veteran's service-connected low back disorder is 
manifested by pain, tenderness, absent right Achilles reflex, 
L4-5 radiculopathy, and moderate degenerative disease of the 
lumbar spine at multiple levels.  A comparison of the 2001 
and August 2002 x-ray, CT scan, and MRI scan findings with 
the November 2002 CT scan findings show a progression of the 
disease process of the lumbar spine.  Indeed, the examiner 
who conducted the November 2002 CT scan noted that the 
degenerative changes located at the L4-L5 level were "more 
pronounced" since the previous study.  The November 2002 CT 
findings support the veteran's complaints of an increase in 
low back pain.  The Board also finds that it is significant 
that multiple levels of the lumbar spine are involved and 
that epidural steroid injections and surgery have been 
recommended.  The Board also notes that the medical evidence 
shows that the veteran has continually used an assistive 
device for ambulation.  
The absent of a right Achilles reflex is further evidence 
that the low back disability manifests more severe 
symptomatology.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7 (2003).  The medical evidence shows that the veteran's 
overall low back disability more closely approximates the 
symptomatology associated with severe intervertebral disc 
syndrome rather than the currently assigned rating of 20 
percent for moderate intervertebral disc syndrome.  
Accordingly, a rating of 40 percent under the old rating 
criteria of Diagnostic Code 5293 is warranted.  

The Board, however, does not find that the low back disorder 
manifests pronounced intervertebral disc syndrome, such that 
the next higher rating of 60 percent would be appropriate.  
No muscle spasms of the lumbar spine were elicited at any of 
the examinations.  As previously noted, no examiner causally 
related the veteran's neurological complaints associated with 
his feet with the neurological manifestations of his service-
connected low back disorder.  The x-rays, CT scans, and MRI 
scans show that the degenerative disease of the lumbar spine, 
at best, is moderate in nature, which normally warrants a 20 
percent rating for moderate symptomatology.  The Board found 
that the overall disability more closely approximated the 
severe symptomatology associated with a 40 percent rating, 
based in part on reliance of factors outside the rating 
schedule.  Consequently, as the Board relied on such outside 
factors, it follows that the next higher rating of 60 percent 
under Diagnostic Code 5293 is not appropriate.  Moreover, the 
Board notes that there is no medical evidence of severe or 
pronounced degenerative disease at the L2-L3, L3-L4, L4-L5, 
and L5-S1 disc space levels.  Accordingly, there is no 
medical basis for finding that the veteran's low back 
disability warrants a 60 percent rating under the old rating 
criteria of Diagnostic Code 5293.  

The Board will consider other potentially applicable 
diagnostic codes under the old rating schedule under which 
the veteran may be entitled to a rating in excess of 40 
percent.  The VA treatment records only note that the veteran 
has "limited" range of motion in the lumbar spine.  
According to the February 2002 VA examination report, the 
physical examination revealed extension to 15 degrees, 
forward flexion to 65 degrees, and side-to-side bending to 35 
degrees.  Under Diagnostic Code 5292, a 10 percent rating is 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  A 20 percent 
rating is assigned for moderate limitation of motion of the 
lumbar spine.  Id.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  Id.  Normal 
range of motion of the lumbar spine is not depicted in any 
way in the old schedule for rating spine disabilities.  Cf.  
38 C.F.R. § 4.71, PLATE II.  The February 2002 VA examiner 
did not provide the figures for normal range of lumbar 
motion.  Thus, the Board will apply the 'range of motion' 
figures provided under the new schedule for rating spine 
disabilities.  Note (1) under the amended schedule, indicates 
that for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  

The medical evidence shows that the veteran's low back 
disability manifests moderate limitation of motion on 
extension and slight limitation of motion on forward flexion.  
The veteran complains of pain and fatigue with prolonged use 
of the back.  With consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995) (which address additional functional loss due to 
pain, weakness, excessive fatigability, etc.), it appears 
that the veteran's low back disability is productive of 
moderate to severe functional impairment due to additional 
functional loss on account of pain and fatigue, which 
warrants a 20 percent and 40 percent, respectively.  
Resolving any reasonable doubt regarding the degree of 
disability in favor of the veteran, a 40 percent rating is 
for application.  38 C.F.R.   §§ 3.102, 4.3 (2003).  The 
maximum evaluation available under Diagnostic Code 5292 is 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A 
rating in excess of 40 percent on an extraschedular basis is 
not appropriate as the Board relied on factors outside the 
rating criteria in determining that a 40 percent rating is 
warranted under Diagnostic Code 5292.  

The medical evidence also shows that the veteran does not 
have ankylosis of the lumbar spine.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) (defining ankylosis as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint).  Moreover, the 
veteran's service-connected disability is not analogous to an 
individual with ankylosis of the lumbar spine.  To the 
contrary, the medical evidence shows that the veteran has 
functional range of motion in the lower spine.  Thus, an 
evaluation under Diagnostic Code 5289 for ankylosis of the 
lumbar spine is not appropriate.  The remaining diagnostic 
codes are either not applicable or do not assign a rating in 
excess of 40 percent.

Under the amended schedule for rating spine disabilities, a 
10 percent rating is assigned for incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least one week but less than two weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 
20 percent rating is assigned for episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  Id.  A 40 percent rating is 
assigned for episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
Id.  A 60 percent rating is assigned for episodes having a 
total duration of at least six weeks during the past 12 
months.  Id.  

The amended schedule requires that the Board evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either (1) on the total duration of 
incapacitating episodes over the past 12 months or (2) by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

In regard to the first evaluation method, the Board observes 
that Note (1) under the amended schedule provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  The medical evidence of record does not show 
that a physician prescribed the veteran bed rest and 
treatment for a certain duration of time at any time during 
the appeal period.  Thus, evaluation of the veteran's low 
back disability on the basis of the total duration of 
incapacitating episodes over the past 12 months would not be 
to his advantage. 

In regard to the second evaluation method, the orthopedic 
manifestations of the veteran's low back disability are 
limitation of motion with additional functional loss due to 
pain and fatigue on prolonged use.  Under the new schedule 
for rating spine disabilities, a 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
Amendment to Part 4.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  

As previously noted, the February 2002 physical examination 
revealed forward flexion to 65 degrees.  With consideration 
of additional functional loss due to pain and fatigue with 
prolonged use, the functional limitation of motion in the 
veteran's low back falls between the criteria associated with 
a 10 percent evaluation and a 20 percent evaluation.  
Resolving any reasonable doubt regarding the degree of 
disability in favor of the veteran, a 20 percent rating is 
for application.  38 C.F.R. §§ 3.102, 4.3 (2003).  The 
veteran, however, is not entitled to any higher rating as 
there is no ankylosis of the lumbar spine, and for reasons 
previously discussed, the low back disability is not 
analogous to an individual with ankylosis of the lumbar 
spine.  Moreover, segments of the thoracic spine are not 
service-connected.  It is for these specific reasons that the 
Board observed that had the RO initially considered the 
veteran's disability under the new rating criteria, there 
would not have been a different result.  

In regard to neurologic manifestations, Diagnostic Code 8520 
prescribes ratings for incomplete and complete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The medical evidence of record shows that no diagnosis has 
been made that the veteran suffers from incomplete or 
complete paralysis of the sciatic nerve or any other disease 
of the peripheral nerves.  The medical evidence does show 
that the May 2001 electromyogram/nerve conduction studies 
revealed electrodiagnostic findings of L4-5 radiculopathy.  
Although the criteria for a compensable rating under 
Diagnostic Code 8520 have not been met, the electrodiagnostic 
findings show the presence of some pathologic neurologic 
process associated with the lumbar spine.  Thus, the 
veteran's low back disability does approximate the rating 
criteria associated with a 10 percent rating under Diagnostic 
Code 8520.  The veteran, however, is not entitled to an even 
higher rating because he does not meet the basic requirements 
(incomplete or complete paralysis of the sciatic nerve) for 
an evaluation under Diagnostic Code 8520.  

Lastly, the Board notes that the amended schedule provides 
that if intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3) (2003).   The medical evidence shows that 
that there is degenerative disease at the L2-L3, L3-L4, L4-
L5, and L5-S1 disk space levels-especially at the L4-L5 
level.  The medical evidence does not show that the effects 
in each spinal segment are clearly distinct.  Rather, lumbar 
radiculopathy has been medically associated with the L4-L5 
disk space.  A January 2003 VA treatment record shows that 
the examiner noted the abnormal findings at L4-L5. The 
examiner speculated that the degenerative findings at L4-L5 
might be the source of the veteran's reported pain.  Thus, 
the medical evidence does not show that evaluation of each 
segment of the lumbar spine should be made at this time.  



Lastly, the Board notes that there is no evidence of record 
that the veteran's low back disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There are no medical records that show frequent periods of 
hospitalization.  According to VA treatment records, the 
veteran stopped working in January 2001.  The evidence does 
not show that the veteran stopped working solely on account 
of his low back disability.  Rather, the evidence tends to 
show that he is unemployed by choice as there are no 
documented efforts of vocational rehabilitation.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2003).  In the 
instant case, to the extent that the veteran's low back 
disability interferes with his employability, the currently 
assigned 40 percent rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  The evidence 
shows that the veteran's disability interferes with his daily 
life activities, but there is no evidence that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely as a result of his low back disability.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2003) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


	(CONTINUED ON NEXT PAGE)






ORDER

A higher rating of 40 percent for the service-connected low 
back disorder is granted, subject to controlling law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



